Citation Nr: 1026244	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  98-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than September 15, 1998 
for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.

This appeal arises from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board issued a decision in March 2007 denying the claim for 
an effective date earlier than September 15, 1998 for service 
connection for schizophrenia. The veteran appealed that decision 
to United States Court of Appeals for Veterans Claims (Court). In 
August 2008, pursuant to the terms of a Joint Motion filed by the 
parties, the Court ordered the Board decision to be remanded for 
actions in compliance with instructions in the Joint Motion.  The 
Board issued another decision in November 2008 which again denied 
an effective date earlier than September 15, 1998 for service 
connection for schizophrenia.  The parties submitted another 
Joint Motion for Remand to the Board, which the Court granted in 
March 2010.  


FINDINGS OF FACT

1.  Following an October 28, 1982 claim, the RO denied service 
connection for schizophrenia in a December 1982 rating decision.  
The veteran did not appeal that decision of the RO.

2.  The Board of Veterans' Appeals (Board) denied the veteran's 
request to reopen his claim for service connection for an 
acquired psychiatric disorder in December 1991.

3.  The RO denied the veteran's request to reopen his claim for 
service connection for schizophrenia in an April 1996 rating 
decision.  The veteran did not appeal the April 1996 rating 
decision.

4.  In a July 2004 decision, the Board reopened the Veteran's 
claim, and remanded the matter for additional development, to 
include obtaining service personnel records, and a medical 
opinion.  

5.  In a May 2005 rating action, service connection for 
schizophrenia was granted, with that action citing the medical 
opinion obtained as a result of the Board's 2004 remand, which in 
turn cited the service personnel records obtained as a result of 
that Remand.  

6.  The decision to award service connection was based in part on 
the service personnel records obtained following the Board's 2004 
Remand, that existed but had not been associated with the claims 
file when VA first decided the claim in 1982.  


CONCLUSION OF LAW

The criteria for an effective date in October 1982 for service 
connection for schizophrenia have been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations: 

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever is 
the later. 38 C.F.R. § 3.400 (2006).

The effective date of an award of compensation based on new and 
material evidence received after the final disallowance is the 
date of receipt of the new claim or date entitlement arose 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).  An exception 
however, in effect at the time of the Board's 2007 decision, 
provided that if the new and material evidence consisted of 
previously unobtained service department records, the effective 
date of a subsequent award of compensation could be as early as 
the date of the receipt of claim on which the prior decision was 
made.  See 38 C.F.R. § 3.156, 3.400, in effect prior to March 
2007.  In this case, the new and material evidence considered in 
reopening the Veteran's claim did not include any service 
department reports or records, such that these provisions do not 
provide a basis for an award of an earlier effective date for 
service connection in this case.   

Since that time, the provisions of 38 C.F.R. § 3.156(c) changed 
and currently reads as follows:

(1) Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and 
had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the 
claim,...  Such records include, but are not limited to:

(i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of 
whether such records mention the veteran by name, as 
long as the other requirements of paragraph (c) of 
this section are met;

(ii) Additional service records forwarded by the 
Department of Defense or the service department to VA 
any time after VA's original request for service 
records; and

(ii) Declassified records that could not have been 
obtained because the records were classified when VA 
decided the claim.

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it 
decided the claim because the records did not exist 
when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to 
identify and obtain the records from the respective 
service department, the Joint Services Records 
Research Center, or from any other official source.

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA 
received the previously decided claim, whichever is 
later, or such other date as may be authorized by the 
provisions of this part applicable to the previously 
decided claim.

(4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected 
on the basis of the new evidence from the service 
department must be supported adequately by medical 
evidence. Where such records clearly support the 
assignment of a specific rating over a part or the 
entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it 
may be affected by the filing date of the original 
claim. 38 C.F.R. § 3.156(c)(2008)

The terms of the 2010 Joint Motion are likewise the law of this 
case as the Board is obligated to adhere to the mandates of the 
Court, which directed the Board's compliance with the terms of 
the Joint Motion.  In this regard, and referring to the Board's 
November 2008 decision, the 2010 Joint Motion noted that "the 
Board incorrectly determined that 38 C.F.R. § 3.156 (c) does not 
provide a basis for assigning an earlier effective date for 
Appellant's service-connected schizophrenia."  The Joint Motion 
went on to set out the particular relevance of this regulation to 
this case, quoting language from the Secretary's proposed notice 
of rulemaking with respect to the promulgation of that 
regulation:

Indeed, the Secretary's proposed notice of rulemaking 
explained that section 3.156(c):  

would apply, for example, in cases where a 
veteran files a claim for disability 
compensation, which VA denies because there 
is no evidence of an in-service injury.  
Years later, if VA receives service 
department records that show an in-service 
injury, and obtains a medical opinion that 
links that injury to the claimant's current 
disability, it would grant service 
connection  

70 Fed. Reg. 35388.

The parties agree that this is precisely the situation 
in the instant case.  

Effective Date of Service Connection for Schizophrenia:

A chronological review of the claims folder reveals the veteran 
first filed a claim for service connection for a nervous disorder 
October 28, 1982.  The RO, in a December 1982 rating decision, 
denied service connection for paranoid schizophrenia.  Subsequent 
attempts to reopen this claim were denied, including by the Board 
in 1991, and by the RO in 1993, 1995, 1996 and November 1998.  
The Veteran appealed the 1998 decision to the Board.  The Board 
ultimately reopened this claim in a July 2004 decision after a 
May 2004 medical opinion was received in to the evidence which 
was to the effect that the onset of the Veteran's psychiatric 
disability occurred during his active service.  The Board then 
remanded the matter to obtain, among other things, the Veteran's 
service personnel records, and a medical examination and opinion 
that also would address the onset date of any currently diagnosed 
schizophrenia.  

The Veteran's service personnel records were obtained, and he was 
examined for VA purposes in January 2005.  This included 
psychological testing and an examination.  The combined report 
from these endeavors contains an account of the Veteran's 
history, including a specific reference to a letter from the 
Veteran's military company commander that was part of the 
Veteran's recently obtained service personnel record.  The letter 
contained comments reflecting the Veteran was not a productive 
soldier, that he was previously counseled 9 times and desired a 
discharge from the service.  Referencing the commander's letter, 
although quoting from a service medical record regarding the 
Veteran's trouble adjusting to service, and citing to other 
factors, it was ultimately concluded in the examination report 
that the Veteran manifested the prodromal phase of his illness in 
service.  The RO, considering this report and all the evidence of 
record, awarded service connection for the Veteran's 
schizophrenia in a May 2005, rating action, effective from 
September 1998, the date of the most recent attempt by the 
Veteran to reopen his claim.  

As indicated above, the Veteran's service treatment records, 
quoted in the 2005 VA examination report, already contained a 
reference to the Veteran having trouble adjusting to military 
service, which apparently is considered the manifestation of the 
prodromal phase of the Veteran's psychiatric illness.  Thus, this 
fact was known since the Veteran first submitted his claim and 
(although not mentioned above), this fact was reinforced later by 
a history taken in connection with an examination of the Veteran 
in 1984.  

Nevertheless, there was a specific reference to the recently 
obtain service personnel records in the favorable 2005 VA nexus 
opinion, and reliance on this favorable opinion in awarding 
service connection.  Moreover, as set forth above, the terms of 
the Joint Motion are binding in nature, and this held that the 
facts of the Veteran's case are "precisely the situation" where 
VA denies an earlier claim, but years later receives service 
records showing an in-service injury, and obtains a medical 
opinion linking that injury to current disability.  This, it was 
pointed out, requires a grant of service connection, which 
occurred at the RO level, but the Joint Motion further found that 
in the Board's 2008 decision, the Board had incorrectly 
determined that 38 C.F.R. § 156(c) does not provide a basis for 
assigning an effective date earlier than in 1998.  

Given this further conclusion, and the facts outlined above, it 
may be held that the award of service connection was based in 
part on the service personnel records obtained following the 
Board's 2004 Remand that existed, but had not been associated 
with the claims file, when VA first decided the claim in 1982, 
and that the appropriate effective date for the award of service 
connection is the date VA received the previously decided claim, 
October 28, 1982.  




ORDER

An effective date of October 28, 1982 for the award of service 
connection for schizophrenia is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


